

115 HRES 700 IH: Expressing the sense of the House of Representatives regarding President Donald J. Trump’s remarks about Haiti, El Salvador, and African Nations.
U.S. House of Representatives
2018-01-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 700IN THE HOUSE OF REPRESENTATIVESJanuary 18, 2018Mr. Richmond (for himself, Mr. Nadler, Mr. Clyburn, Mr. Carson of Indiana, Ms. Bass, Ms. Moore, Mrs. Lawrence, Mr. Brown of Maryland, Ms. Clarke of New York, Mr. Lewis of Georgia, Ms. Norton, Ms. Maxine Waters of California, Mr. Bishop of Georgia, Mr. Hastings, Ms. Eddie Bernice Johnson of Texas, Mr. Rush, Mr. Scott of Virginia, Mr. Thompson of Mississippi, Ms. Jackson Lee, Mr. Cummings, Mr. Danny K. Davis of Illinois, Mr. Meeks, Ms. Lee, Mr. Clay, Mr. David Scott of Georgia, Mr. Butterfield, Mr. Cleaver, Mr. Al Green of Texas, Mr. Ellison, Mr. Johnson of Georgia, Ms. Fudge, Ms. Sewell of Alabama, Ms. Wilson of Florida, Mr. Payne, Mrs. Beatty, Mr. Jeffries, Mr. Veasey, Ms. Kelly of Illinois, Ms. Adams, Ms. Plaskett, Mrs. Watson Coleman, Mr. Evans, Ms. Blunt Rochester, Mrs. Demings, Mr. Lawson of Florida, Mr. McEachin, Mr. Delaney, Ms. Lofgren, Ms. Pelosi, Mr. Hoyer, Mr. Cohen, Mr. Deutch, Mr. Gutiérrez, Mr. Cicilline, Mr. Swalwell of California, Mr. Ted Lieu of California, Mr. Raskin, Ms. Jayapal, Mr. Schneider, Ms. Kaptur, Mr. Levin, Mr. Pallone, Mr. Engel, Mr. Serrano, Mr. Price of North Carolina, Ms. DeLauro, Ms. Eshoo, Mrs. Carolyn B. Maloney of New York, Ms. Velázquez, Ms. DeGette, Mr. McGovern, Mr. Pascrell, Mr. Sherman, Mr. Capuano, Mr. Crowley, Mr. Larson of Connecticut, Mrs. Napolitano, Ms. Schakowsky, Mr. Thompson of California, Mr. Langevin, Ms. McCollum, Mr. Ryan of Ohio, Mr. Higgins of New York, Ms. Wasserman Schultz, Ms. Matsui, Mr. Sires, Ms. Castor of Florida, Mr. Courtney, Mr. Perlmutter, Mr. Welch, Mr. Yarmuth, Mr. Connolly, Mr. Ben Ray Luján of New Mexico, Ms. Pingree, Mr. Quigley, Ms. Judy Chu of California, Mr. Garamendi, Mr. Foster, Mr. Keating, Ms. Bonamici, Ms. Titus, Ms. Hanabusa, Mr. Bera, Ms. Brownley of California, Mr. Cárdenas, Ms. Gabbard, Mr. Huffman, Mr. Kennedy, Mr. Kildee, Mr. Lowenthal, Ms. Michelle Lujan Grisham of New Mexico, Mr. Sean Patrick Maloney of New York, Ms. Meng, Mr. O'Rourke, Mr. Pocan, Mr. Vargas, Mr. Vela, Ms. Clark of Massachusetts, Mr. DeSaulnier, Mr. Moulton, Ms. Barragán, Mr. Crist, Mr. Espaillat, Mr. Khanna, Mr. Soto, Mr. Gomez, Ms. Frankel of Florida, Mr. Larsen of Washington, Ms. Shea-Porter, Mr. Tonko, Mr. Doggett, Ms. Slaughter, Mr. Cooper, Mr. Beyer, Mr. Michael F. Doyle of Pennsylvania, Mrs. Lowey, Mrs. Davis of California, Ms. Rosen, Mr. Smith of Washington, Mr. Grijalva, Mrs. Torres, Mr. Lynch, Mr. Aguilar, Mr. Takano, Ms. Sánchez, Ms. Speier, Mr. Sarbanes, Mr. Brendan F. Boyle of Pennsylvania, Mr. Schiff, Mrs. Dingell, Mr. Polis, Mr. Gene Green of Texas, Mr. Heck, Ms. Esty of Connecticut, Mr. Neal, Ms. DelBene, Mr. Ruppersberger, and Mr. Kilmer) submitted the following resolution; which was referred to the Committee on the Judiciary, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing the sense of the House of Representatives regarding President Donald J. Trump’s remarks
			 about Haiti, El Salvador, and African Nations.
	
 Whereas, on January 11, 2018, President Trump met with several Members of Congress in the White House to discuss a proposed bipartisan immigration compromise which would have, among other things, provided for permanent protection to immigrants from Haiti, El Salvador, and other countries that have recently lost Temporary Protected Status designation;
 Whereas according to first-hand participants and several people briefed on the meeting, when the issue of Temporary Protected Status came up, President Trump stated, Haitians, why do we need more Haitians? Take them out.;
 Whereas in a separate part of the discussion, referencing other components of the proposal, President Trump referred to African nations as shithole countries or shithouse countries;
 Whereas President Trump suggested that the United States should instead allow immigration by more people from countries like Norway;
 Whereas after the President’s remarks were made public, the White House made no initial effort to deny their accuracy, White House staffers predicted that the President’s shithole remark would resonate with his base, and conservative radio host Erick Erickson tweeted that President Trump himself was calling friends to brag about [using vulgar words such as shithole or shithouse] afterwards. I spoke to one of those friends. The President thought it would play well with the base.;
 Whereas the Daily Stormer, a notorious neo-Nazi website, welcomed President Trump’s comments as being encouraging and refreshing, as it indicates Trump is more or less on the same page with us with regards to race and immigration.;
 Whereas President Trump’s remarks have been confirmed by numerous direct and indirect sources, including—
 (1)Senator Dick Durbin, a participant in the January 11 meeting at the White House, who stated that the President had made comments which were hate-filled, vile, and racist, and that you’ve seen the comments in the press. I’ve not read one of them that’s inaccurate…He said those hate-filled things, and he said them repeatedly and confirmed that President Trump referred to African nations as shitholes not just once, but repeatedly;
 (2)Senator Lindsay Graham, another participant in the January 11 meeting who admonished President Trump for his choice of words during the meeting, telling the President, America is an idea, not a race; and informed Senator Tim Scott that the reported comments by the media are basically accurate; and
 (3)Senator Jeff Flake, who said that he had heard about President Trump’s comments from participants in the meeting and stated they said those words were used before those words went public;
 Whereas two other participants in the January 11 meeting, Senator Tom Cotton and David Perdue, issued a statement saying we do not recall the President saying these comments specifically, in subsequent media appearances they sought to deny that President Trump used the term shithole, and a senior Republican source subsequently told CNN that instead of hearing the President say shithole, some Republicans heard Trump say shithouse.;
 Whereas these statements by President Trump have been decried by many in the international community, including—
 (1)a United Nations human rights spokesman who said the only word to describe President Trump’s comment is racist, and you cannot dismiss entire countries and continents as shitholes, whose entire populations, who are not white, are therefore not welcome;
 (2)an African Union spokesperson, speaking for the organization that represents all 55 nations of the African continent, said considering the historical reality of how many Africans arrived in the U.S. during the Atlantic slave trade, this flies in the face of all accepted behavior and practice;
 (3)the President of Haiti, when speaking at a ceremony commemorating the eighth anniversary of the devastating Haitian earthquake, who stated, the Haitian government condemns in the strongest terms these abhorrent and obnoxious remarks;
 (4)El Salvador, which sent a formal letter of protest; (5)the President of Senegal, who stated, I am shocked by President Trump’s words on Haiti and Africa. I reject them and condemn them vigorously;
 (6)the Botswana Government, which issued a statement describing the remarks as highly irresponsible, reprehensible, and racist; and (7)the South African Government, which issued a diplomatic protest to the United States; and
 Whereas, as a result of these concerns, United States diplomats in Haiti and other countries have been called by their host countries to explain the President’s remarks: Now, therefore, be it
	
 That the House of Representatives does hereby— (1)publicly state our support and respect for Haiti, El Salvador, and African nations;
 (2)censure and condemn President Donald Trump for his statements at the January 11, 2018, White House meeting, which are hateful, discriminatory, and racist, and cannot and should not be the basis of any American policy, including immigration policy; and
 (3)call on President Trump to retract and apologize for these hateful, discriminatory, and racist remarks and any offense they have caused.
			